Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-21, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-7 are directed to a method, Claims 15-21 are directed to a non-transitory medium and Claims 8-14 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite methods that retrieving at least customer service data and customer order data associated with customer identifiers for a plurality of customers; executing a predictive modeling algorithm on the customer service data and the customer order data to generate one of a plurality of customer confidence rankings for each of the customer identifiers; and initiating, at least one automated or manual action based on the generated customer confidence rankings for the one or more customer identifiers.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as computing device, customer database systems, predictive modeling algorithm, processor, medium), the claims are directed to assessing of customer confidence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing confidence ranking. In particular, the claims only recites the additional element – computing device, customer database systems, predictive modeling algorithm, memory, processor. The computing device, customer database systems, predictive modeling algorithm, memory, processor are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computing device, customer database systems, predictive modeling algorithm, memory, processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; assessing of customer confidence. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the computing device, customer database systems, predictive modeling algorithm, memory, processor these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0014] details “ computing device includes one or more processors and memory, [0015] computing device includes general purpose processors. [0013] computing device enables automated predictive modeling” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-7, 9-14, and 16-21 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15. Claims 2, 9 and 16 recites mapping customer descriptors with service data. Claims 3-4, 10-11, 17-18 recites customer service records include customer identifier, in process sales, open sales data. Claims 5, 12, 19 recite binomial distribution on customer data. Claims 6, 13 and 20 recites predictive modeling using data over set period of time. Claims 7, 14 and 21 recites generating confidence ranking for customer identifiers. .These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 14-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,049,295 B1) in view of Cassel et al. (US 11,461,751 B2)

Regarding claims 1, 8 and 15, Cooper discloses the method for assessing of customer confidence (Col 1 lines 30-36 establishing a first confidence level based on the first user information), the method comprising:
Cooper discloses retrieving, by a computing device, at least customer service data and customer order data from one or more stored customer database systems associated with customer identifiers for a plurality of customers (Col 3 lines 42-51caller has been identified and authenticated in certain scenarios where health insurance portability and accountability act (HIPPA) information, payment card industry (PCI) information and personally identifiable information (PII) are provided by a caller as part of the self-service interaction during a call, Col 7 lines 27-31an interaction database is configured to store customer/caller information and provide that information to third party partner databanks (e.g., financial institutions, medical information organizations (service data), retail clients (order data), etc.). Fig 7C # 744 retrieving user information from a user account, Col 2 lines 62-65 retrieving known data about a customer from previous call transactions or from other transactions, such as an agent interaction/web interaction, etc., or from external sources such as a client customer relationship management (CRM) interface and apply that knowledge to the business logic);
Cooper discloses executing, by the computing device, a predictive modeling algorithm on the customer service data and the customer order data to generate one of a plurality of customer confidence rankings for each of the customer (Col 9 lines 64-67a predictive modeling algorithm that utilizes call source attributes 452, external event attributes 454, contextual awareness 456 of the caller behavior and customer intent information 458 obtained during a live call to permit the intelligent IVR call processing system to offer the user the "next best treatment" (action) based on what is known about the customer at the time of the current caller interaction., Col 10 lines 5-11 predictive modeling engine 450 may rely on determined confidence levels associated to enable a smart sell procedure ("right offer, right person, right time").; and
Cooper discloses initiating, by the computing device, at least one automated or manual action based on the generated customer confidence rankings for the one or more customer identifiers (Col 10 lines 15-21 The predictive modeling algorithm employed by the modeling layer 450 may recognize the various circumstances as an opportunity to offer this caller a particular "offer" that is based on a unique, user specific call treatment (e.g., "new loan rates posted this month, act now!"). Such a predictive model may also be used to offer a product upsell or cross-sell to the caller., Col 14 lines 4-15Various offers may be available and may require a predefined confidence level prior to being offered to the user device. The system 500 may also transmit the offer to the user after being authorized by the first confidence level. Additional offers may be offered to the user device based on the same or higher confidence levels established from communications with the user device.), Col 14 lines 60-67the first confidence level and the second confidence level may be combined to establish a combined confidence level, and an offer may be selected for the user device based on the combined confidence level., Col 15 lines 18-20The system may also transmit a targeted offer to the user device based on the user information retrieved from the user account)
However, Cooper does not specifically teach confidence rankings for each of the customer identifiers.
Cassel teaches confidence rankings for each of the customer identifiers (Fig 11 # 112 showing ranking for various user ID, Col 30 lines 47-54 The set of results 1022 may be a set of user identifiers and/or historical record identifiers for historical records associated with respective user identifiers, and may include a score (confidence ranking) for each of the user identifiers reflecting a level of confidence that a supervised model of the record matching service 1014 has that the respective user identifier is associated with the same user Col 31 lines 6-10 determination of a user identity 1148 of a user whose record-related details yielded the set of results received from a supervised model of a record matching system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included confidence rankings for each of the customer identifiers, as disclosed by Cassel in the system disclosed by Cooper, for the motivation of analyzing a set of user identifiers and/or historical record identifiers for historical records associated with respective user identifiers, and determining a score for each of the user identifiers reflecting a level of confidence that the respective user identifier is associated with the same user (Col 30 lines 47-54 Cassel)
Claim 8. Cooper discloses the customer confidence management computing device, comprising memory comprising programmed instructions stored thereon and one or more processors (Col 8 lines 1-5 The user device may be a computer, laptop, mobile, wireless or cellular phone, a PDA, a tablet, a client a server or any device that contains a processor and/or memory)configured to be capable of executing the stored programmed instructions
Claim 15. Cooper discloses the non-transitory computer readable medium (Col 8 lines 1-5 The user device may be a computer, laptop, mobile, wireless or cellular phone, a PDA, a tablet, a client a server or any device that contains a processor and/or memory, Col 15 lines 62-67) having stored  thereon instructions comprising executable code which when executed by one or more processors

Regarding claims 2, 9 and 16, Cooper as modified by Cassel teaches the method/system/medium as set forth in claims 1, 8 and 15, further comprising 
Cooper teaches automated mapping, by the computing device, of one or more customer descriptors with the customer service data and the customer order data in one or more stored systems to the one or more customer identifiers based on specific mapping criteria (Col 6 lines 10-20 customer's information is matched against a customer databank. A caller may be required to speak and his or her voice (customer descriptor) may be recorded and used as a voice sample to match a previous sample stored in the customer databank from a previous call, Col 14 lines 37-40), wherein the retrieving is further based on the automated mapping (Col 14 lines 37-40 comparing additional user information obtained from the user device to the pre-stored user information stored in the user account, and identifying a match between the additional user information and the pre-stored user information.)

Regarding claims 3, 10 and 17, Cooper as modified by Cassel teaches the method/system/medium as set forth in claims 1, 8 and 15
Cooper teaches wherein the customer service data comprises datasets of customer service case records for the customer identifiers (Col 11 lines 60-65 customer information database including customer contact, transaction data) and wherein the customer order data comprises in-process sales order data, in-preparation sales order data, open sales order data, and pre-sales opportunity data for the plurality of customers. (Col11 lines 60-65 a contact number associated with a transaction (if available), an account balance, by account type, a debit/credit card activation date(s), products a customer has, by account (sales order), products available (pre-sale opportunity, by account (upsell/cross-sell), price, by product (one-time and/or recurring), account holder information)

Regarding claims 4, 11 and 18, Cooper as modified by Cassel teaches the method/system/medium as set forth in claims 3, 10 and 17
Cooper does not specifically teach wherein the pre-sales opportunity quantities data in the customer order data comprises a determined percentage of successfully completing each of the pre-sales opportunity sales in the pre-sales opportunity data.
Cassel teaches wherein the pre-sales opportunity quantities data in the customer order data comprises a determined percentage of successfully completing each of the pre-sales opportunity sales in the pre-sales opportunity data.( Col 26 lines 22-25 database storing the customer's purchasing ability, customer's payment history, and/or the customer's most recent purchasing activity, Col 26 lines 45-50 The details 916 may include one or more details relevant to the customer and/or the transaction, such as the items being purchased, the price of the items, time of day, Internet protocol address of the device being used by the customer 904 making the purchase, given name of the customer, family name of the customer, postcode, telephone number, email address, and so on., Col 44 lines 38-52 The data mined for the current transaction in the historical purchase data include be data mined from the text of the item description. Detailed associated with the transaction and in the historical purchase data may be details such as the type of product, the number of similar types of products purchased (successful completion of sales) during the same transaction, sizes of the products, colors of the products, the price of the product, age of the purchaser, day of the month, season of the year. For example, if the user selects for purchase from an online merchant three pairs of the same type of shoes, but in sizes 6½, 7, and 7½ (percent of successful completion))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the pre-sales opportunity quantities data in the customer order data comprises a determined percentage of successfully completing each of the pre-sales opportunity sales in the pre-sales opportunity data, as disclosed by Cassel in the system disclosed by Cooper, for the motivation of providing a method of transaction data regarding items purchased to determine a likelihood that a user will return a purchase (Col 44 lines 44-52 Cassel.)

Regarding claims 7, 14 and 21, Cooper as modified by Cassel teaches the method/system/medium as set forth in claims 1, 8 and 15, further comprising: 
Cooper teaches executing, by the computing device, a machine learning technique on the predictive modeling algorithm based on one or more control parameters to optimize the generation of one of the plurality of customer confidence rankings for each of the customer (Col 15 lines 3-8 confidence levels may be calculated to obtain a maximum confidence level that is a combination of various different user information sources that have been verified to provide a maximum security level); wherein the one or more control parameters comprise: a confidence interval time period over which an evaluation is executed; a warranty return rate of each of the customer identifiers; a win probability to classify a pre-sales opportunity as part of the orders in process; one or more adjustments to what is summed into for the in-process sales order data, the in-preparation sales order data, the open sales order data, or the pre-sales opportunity data for the customer identifiers (Col11 lines 60-65 a contact number associated with a transaction (if available), an account balance, by account type, a debit/credit card activation date(s), products a customer has, by account (sales order), products available (pre-sale opportunity, by account (upsell/cross-sell), price, by product (one-time and/or recurring), account holder information); warranty data on a number of warranty returns; natural language processing and assessment of customer textual input in one of a plurality of assessment categories; or prior issue data on any repeated issue previously documented as known by any of the customer identifiers.
However, Cooper does not specifically teach confidence rankings for each of the customer identifiers.
Cassel teaches confidence rankings for each of the customer identifiers (Fig 11 # 112 showing ranking for various user ID, Col 30 lines 47-54 The set of results 1022 may be a set of user identifiers and/or historical record identifiers for historical records associated with respective user identifiers, and may include a score (confidence ranking) for each of the user identifiers reflecting a level of confidence that a supervised model of the record matching service 1014 has that the respective user identifier is associated with the same user Col 31 lines 6-10 determination of a user identity 1148 of a user whose record-related details yielded the set of results received from a supervised model of a record matching system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included confidence rankings for each of the customer identifiers, as disclosed by Cassel in the system disclosed by Cooper/Cassel, for the motivation of analyzing a set of user identifiers and/or historical record identifiers for historical records associated with respective user identifiers, and determining a score for each of the user identifiers reflecting a level of confidence that the respective user identifier is associated with the same user (Col 30 lines 47-54 Cassel)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,049,295 B1) in view of Cassel et al. (US 11,461,751 B2) as applied to claims 3, 10 and 17, further in view of Pal et al. (US 2014/0278967 A1)

Regarding claims 5, 12 and 19, Cooper as modified by Cassel teaches the method/system/medium as set forth in claims 3, 10 and 17
Cooper does not specifically teach wherein the executing the predictive modeling further comprises: executing, by the computing device, a binomial distribution algorithm on the customer service case records and the customer order data.
Pal teaches executing, by the computing device, a binomial distribution algorithm on the customer service case records and the customer order data.([0001] customer information can include customer basics such as a list of products or service purchased and the timing of the purchases to more sophisticated information such as demographics and psychographics.  [0008] The relevant information is provided to a scoring engine 104, which receives a set of information for each customer (customer data) and determines a probability of a future purchase for each customer based on that set of information, [0009] projections can only be made with a vast amount of information about a customer using highly sophisticated statistical models [0013] The mathematical expression is based on BG/NDB (beta-gamma/negative binomial distribution model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included executing, by the computing device, a binomial distribution algorithm on the customer service case records and the customer order data, as disclosed by Pal in the system disclosed by Cooper, for the motivation of providing a method of applying the collected information to create statistical models in order to hazard a guess as to the likelihood and timing of a particular customer's future purchases.([0001] Pal)

Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 9,049,295 B1) in view of Cassel et al. (US 11,461,751 B2) as applied to claims 1, 8 and 15, further in view of Ross (US 11,062,378)

Regarding claims 6, 13 and 20, Cooper as modified by Cassel teaches the method/system/medium as set forth in claims 1, 8 and 15
Cooper teaches wherein the executing the predictive modeling algorithm on the customer service data and the customer order data is over time (Fig 4 # 450 predictive modeling, Col 12 lines 33-36 The "dynamic" attributes provide the flexibility to change customer treatments as their business and/or products and services change over time. The dynamic attributes also provide the foundation for the predictive model. ), however Cooper does not teach a set period in time, wherein the set period of time is adjustable
Ross teaches the predictive modeling algorithm on the customer service data and the customer order data is over a set period of time, wherein the set period of time is adjustable.(Col 21 lines 4-13 predictive models were trained to include the following features: Customer SSN; Time period (customer year as part of the longitudinal purchase history structure))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the predictive modeling algorithm on the customer service data and the customer order data is over a set period of time, wherein the set period of time is adjustable, as disclosed by Ross in the system disclosed by Cooper/Cassel, for the motivation of providing trained data to select a subset of features to use in predictive modeling comprising features with highest predictive value, while eliminating redundant features. (Col 21 lines 4-8 Ross)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitchell US 2014/0304032 teaches wherein the customer service data comprises datasets of customer service case records for the customer identifiers and wherein the customer order data comprises in-process sales order data, in-preparation sales order data, open sales order data, and pre-sales opportunity data for the plurality of customers ([0071] order data includes attributes such as customer identity, ordered items, quantities/price, [0072] customer data 412 comprises information concerning the particular customer placing the order, and may include attributes such as customer name/ID, size, type, location)
Kannan (US 2018/0374108) discloses building a user profile for each user is essential for personalized services, such as product recommendation, proactive notifications, and personalized offers.
Rogynskyy (US 2020/0372075) discloses maintaining confidence scores of entity associations derived from systems of record. The system can access a record objects of systems of record. The system can identify, from a record object corresponding to a first group entity, an account relationship data structure specifying a relationship. The system can identify a first group node profile corresponding to the first group entity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629